Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed February 24, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “frontward” on line 14 of claim 1 render the claims indefinite because it is unclear what defines the “frontward” direction.  Also see “front-rear direction” on line 2 of claim 4.  What element(s) of the invention define “frontward” and the “front-rear direction”?  Recitations such as “configuring” on lines 18 and 20 of claim 1 render the claims indefinite because it is unclear how the first and second frame portions “configure” the frame portion.  Note that configure is defined by Merriam-Webster as “to set up for operation especially in a particular way”.  https://www.merriam-webster.com/dictionary/configure  Accordingly, it is unclear how a portion of frame can set up the frame for operation.  It is suggested that the applicant change “configuring” to --forming-- to avoid confusion.  Recitations such as “is formed in a closed cross-sectional shape” on lines 4-5 of claim 4 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the frame portion has a closed cross-sectional shape or is the applicant setting forth the process by which the frame portion is made.  If the former is the case, then it is suggested that the applicant change “is formed in” to --has-- to avoid confusion.

Allowable Subject Matter
Claims 1 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a front door having a fixed window disposed in the window frame and a frame portion extending downward from a connection position between the upper sash and the pillar, a window supporting portion coupled to the frame portion above an upper end of the door body so as to extend frontward from the frame portion, the window supporting portion being located more frontward than the frame portion as the window supporting portion extends downward, and the window supporting portion .

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are moot in light of the indication of allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634